NUMBER 13-10-00407-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARSHALL SHANE HICKS,                                                    Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 413th District Court
                        of Johnson County, Texas.



                         MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Rodriguez and Vela
                     Memorandum Opinion Per Curiam

      Appellant, Marshall Shane Hicks, attempts to appeal his conviction for indecency

with a child. The trial court has certified that this Ais a plea-bargain case, and the

defendant has NO right of appeal,@ and Athe defendant has waived the right of appeal.@

See TEX. R. APP. P. 25.2(a)(2).
       On August 24, 2010, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On September 14, 2010, counsel filed a letter brief with this Court. Counsel=s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.

                                                         PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the 30th
day of September, 2010.




                                              2